DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A ladder with a first guardrail locking system comprising:”; it is not clear if the term “comprising” applies to the “ladder” or the “first guardrail system”. Examiner recommends using “, said ladder comprising:” after the word “system”.
Claim 1 recites the limitation "the first guard rail" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the first rotatable area" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the edge of the second rotatable area" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims are rejected since they depend from a rejected claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moldthan, US (7931123).
In regards to claim 1 Moldthan discloses:
A ladder (10) with a first guardrail locking system (106; figs. 1, 6 & 7) comprising: a first pair of side rails (32, 101) comprising a first set of steps (steps between 32 and 101 shown in fig. 1) in-between the first pair of side rails (fig. 1) and further comprising a first pair joining sections (right and left 44 on the section side 14); a second pair of side rails (30 and 100) comprising a second set of steps (steps between 30 and 100 shown in fig. 1) in-between the second pair of side rails (fig. 1) and further comprising a second pair joining sections (right and left 44 on the section side 12), wherein the first pair of side rails and the second pair of side rails are rotatably attached with a pair of joining hinges (24 and 26); the first guard rail (103, 28, 102) with a pair of arms (28, 102) wherein the pair of arms of the first guard rail are rotatably attached (as shown in figs. 6 

    PNG
    media_image1.png
    811
    571
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    538
    512
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    233
    601
    media_image3.png
    Greyscale

	In regards to claim 2 Moldthan discloses the joining hinges are a pair of joining pins (120s).
	In regards to claim 3 Moldthan discloses each of the first rotatable areas and second rotatable areas is flat and round (as shown in fig. 7) so that the first pair joining 
	In regards to claim 9 Moldthan discloses the ladder further comprises of a second guardrail (40, 105) attached to the first guardrail (102, 28).
	In regards to claim 18 Moldthan discloses the ladder further comprises of a second guardrail (105, 40) attached to the first guardrail (102, 28).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Moldthan as applied to claim 3 above.
	In regards to claim 4 Moldthan does not disclose locking points distributed on the edges of the second rotatable area.
	However, it has been held that a mere duplication of parts, such as the duplication of the locking points, has no patentable significance unless a new and unexpected result is produced.  A duplication of parts is generally recognized as being within the level of ordinary skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1955).  A person of ordinary skill in the art would find that making the second rotatable area of the same design (size and locking points) as the first rotatable area 
In regards to claim 5 Moldthan discloses at least one locking point (42) is formed by an indentation into the edge of the first rotatable area (as shown in fig. 7).
In regards to claim 6 Moldthan discloses at least one of the locking keys (116) has a locking protrusion (head of 116) to engage one of the locking points (42).
In regards to claim 7 Moldthan discloses the locking key comprises of a locking button (handle 106) with the locking protrusion, wherein the locking button (106) is located on the first guardrail (102, 28) to slidably move the locking protrusion to engage and disengage one of the locking points (Col 5; LL47-55; excerpt below).

    PNG
    media_image4.png
    239
    626
    media_image4.png
    Greyscale

	In regards to claim 8 Moldthan discloses the locking protrusion (116) comprises of a protrusion pin to slidably engage and disengage one of the locking points (42) (Col 5; LL47-55; excerpt above).
Claims 10-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moldthan as applied to claim 9 above, and further in view of Ross, US (2485413).
In regards to claim 10-14 and 19 Moldthan does not disclose the second guardrail is rotatably attached to the pair of arms of the first guardrail. 

the second guardrail comprises of a guardrail lock (wingnut 38) that prevents the second guardrail from freely rotating about the first guardrail (Claim 11).
the guardrail lock (38) is slidably attached to the second guardrail (when loosened 38) (Claim 12).
the guardrail lock has a stopping edge (inner edge of 38) to help prevent the guardrail lock from sliding freely on the second guardrail (when tightened) (Claim 13).
the guardrail lock overlaps both the corresponding arm of the first guardrail (equivalent to 20) and a corresponding arm of the second guardrail (30s) (as shown in fig. 1) (Claim 14).
the second guardrail (arms 30s) is rotatably attached (via 37, 40) to the pair of arms of the first guardrail (equivalent to arms 20s), the second guardrail comprises of a guardrail lock (wingnut 38) that prevents the second guardrail from freely rotating about the first guardrail (claim 19).
Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to substitute the second guard rail of Moldthan with the second guard rail taught by Ross since the guardrail taught by Ross provides for a versatile positioning in regards to height and angle with respect to the first guardrail which would allow the user to have the second guardrail connected/attached to the structure or worksite at which work is being performed.

Allowable Subject Matter
Claims 15-17 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334.  The examiner can normally be reached on 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/S.M.M/Examiner, Art Unit 3634 

/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634